DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/19/2021 have been fully considered but they are not persuasive.
Applicants argue that Lee in view of Yoo fails to disclose the features of independent claims 1 and 9. The examiner respectfully disagrees.  Applicants argue specifically that Yoo fails to disclose that “the information is directly input on the display interface of the smart TV through a device associated with the smart TV” (emphasis added).  The claims however, do not require “directly input”, nor does the language of “directly input” as argued necessarily imply that the display interface of the smart TV cannot be mirrored to the device associated with the smart TV for manipulation by the user such as inputting the information in the display interface.  Furthermore the position information corresponding to a touch input for displaying a cursor or touch input indicator and for selecting the event-executing entity 200 interface of the receiver reads on input information which is acquired information sent by the mobile terminal, and inputting the information in the display interface, see [0075-0077] and [0114-0115].
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “directly input”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For the reasons stated above the rejections are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1, 3-4, 6-7, 9, 15, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0210364) in view of Yoo (US 2013/0234959).

Regarding claim 1, 9, 15, 17, 18 and 20, Lee discloses method, memory for storing processor executable instructions; a processor configured to execute processor executable instructions, non-transitory computer readable storage medium storing computer executable instructions for execution by a processor (See Lee Fig 4 and [0032-0041]), for inputting information on a display interface, the method being applied to a smart TV, and comprising:
sending, in response to a need to input information, indication information to a mobile terminal including a near field communication component (See [0022] [0024] smart phone and IPTV are connected via near-field wireless communication), through a device associated with the smart TV and including a near field communication function circuit (See Fig 4 [0037] [0043-0044] communication unit 38 and pairing smart phone and IPTV by NFC), the indication information being configured to indicate that information needs to be input (See [0024] providing a request for user authentication of a personalized server, the user can input the authentication password by key buttons of the smart phone); and
acquiring information sent by the mobile terminal, and inputting the information (providing the personalized server [0023] based on the user input of authentication information see [0024]).
	Lee does not explicitly disclose sending, in response to a need to input information on the display interface of the smart TV, indication information to a mobile terminal including a near field communication component and the indication information being configured to 
	Yoo discloses that it was known for a smaller terminal controlled directly by a user such as a mobile phone to share the image display of a receiving terminal such as a TV and for requests for input to be displayed on either or both devices (See Fig 1A-1D, 2A-2B, 4A and [0039] [0045] [0047] [0071] [0080-0083]). 
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Lee with the known methods of Yoo by causing a request to input authentication information to be displayed on both a mobile device and smart TV predictably resulting in sending, in response to a need to input information on the display interface of the smart TV, indication information to a mobile terminal including a near field communication component and the indication information being configured to indicate that information needs to be input in the display interface and acquiring information sent by the mobile terminal, and inputting the information in the display interface by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of allowing a user to view a handheld terminal while inputting as suggested by Yoo.

	
Regarding claim 3, Lee and Yoo disclose the method for inputting information on the display interface according to claim 1, wherein said sending indication information to the mobile terminal comprises: sending the indication information to the mobile terminal, when a near field communication connection between the device and the mobile terminal is 

Regarding claim 4, Lee and Yoo further disclose the method for inputting information on the display interface according to claim 3, wherein the indication information is configured to indicate that at least one of login account information and wireless distribution network information needs to be input in the display interface (See Lee [0024] providing a request for user authentication of a personalized server, the user can input the authentication password by key buttons of the smart phone).

Regarding claim 6, Lee and Yoo further disclose the method for inputting information on the display interface according to claim 1, wherein said acquiring information sent by the mobile terminal comprises: acquiring the information sent by the mobile terminal through the near field communication function circuit of the device, when a connection between the near
field communication function circuit of the device and the mobile terminal is established in a touch mode (See Yoo See Fig 1A-1D, 2A-2B, 4A and [0039] [0045] [0047] [0071] [0080-0083] where the connection between the mobile terminal and the display results in a touch action on the mobile terminal being reflected on the display which reads on a touch mode).

.



Claim 2, 5, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0210364) in view of Yoo (US 2013/0234959) in view of Prakash et al. (US 2017/0126831).

Regarding claim 2 and 16, Lee and Yoo disclose the method for inputting information on the display interface according to claim 1, but do not explicitly disclose wherein prior to said sending the indication information to the mobile terminal, the method further comprises: displaying, on the display interface of the smart TV, prompt information for prompting a connection between the smart TV and the mobile terminal.
Prakash discloses that it was known for a smart television to prompt a user, on the smart tv user display, requesting a user connect a mobile device to the smart television (See [0139]).


Regarding claim 5, Lee Yoo disclose the method for inputting information on the display interface according to claim 4 and further discloses a user can input authentication password by key buttons on a smart phone (See Lee [0024]), but do not explicitly disclose wherein the indication information is further configured to indicate to actuate a keyboard of the mobile terminal and to indicate to connect the mobile terminal and the smart TV.
Prakash discloses that it was known for a smart television to prompt a user, on the smart tv user display, requesting a user connect a mobile device to the smart television (See [0139])
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Lee with the known methods of Prakash predictably resulting in the indication information is further configured to indicate to actuate a keyboard of the mobile terminal and to indicate to connect the mobile terminal and the smart .

	

	 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0210364) in view of Yoo (US 2013/0234959) in view of Depulch (US 2014/0259061).

	Regarding claim 8, Lee and Yoo disclose the method for inputting information on the display interface according to claim 1, but do not disclose wherein the device comprises a TV remote control.
	Depulch discloses that it was known for an interface device to be a remote control (See Fig 2 and [0035-0036]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Lee further with the known methods of Depulch predictably resulting in device comprises a TV remote control by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of allowing a near field communication device to be close to a user such as a remote control as suggested by Depulch.

10-11, 13-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0210364) in view of Yoo (US 2013/0234959) in view of Zhang et al. (US 2014/0157339).

	Regarding claim 10 and 19, Lee and Yoo disclose the method for inputting information on the display interface according to claim 9, wherein the indication information is configured to indicate that login account information and/or wireless distribution network information need to be input in the display interface (See Lee [0024] providing a request for user authentication of a personalized server, the user can input the authentication password by key buttons of the smart phone); but do not explicitly disclose said determining the information to be input in the display interface of the smart TV comprises: determining, when the login account information and/or the wireless distribution network information are stored in the mobile terminal, the stored login account information and/or wireless distribution network information as the information to be input in the display interface of the smart TV.
	Zhang discloses that it was known for network information to be stored/broadcasted by a mobile terminal as input information for a digital television (See Fig 2 and [0033-0036]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Lee further with the known methods of Zhang predictably resulting in determining, when the login account information and/or the wireless distribution network information are stored in the mobile terminal, the stored login account information and/or wireless distribution network information as the information to be input in the display interface of the smart TV by applying the court recognized rational of 

	
Regarding claim 11, Lee Yoo and Zhang the method for inputting information on the display interface according to claim 10, wherein said determining the information to be input in the display interface of the smart TV comprises at least one of: actuating, when the login account information is not stored in the mobile terminal, an operation interface of the login account information of the mobile terminal, and determining information input by a user to the operation interface of the login account information as the information to be input in the display interface of the smart TV; and actuating, when the wireless distribution network information is not stored in the mobile terminal, the operation interface of the wireless distribution network information of the mobile terminal, and determining the information input by the user to the operation interface of the wireless distribution network information as the information to be input in the display interface of the smart TV (See Lee [0024] providing a request for user authentication of a personalized server, the user can input the authentication password by key buttons of the smart phone, i.e., if a mobile device does not broadcast the necessary information a prompt to enter the information indicates to a user that the information is required.).

Regarding claim 13, Lee Yoo and Zhang further disclose the method for inputting information on the display interface according to claim 10, wherein said sending the 

Regarding claim 14, Lee Yoo and Zhang further disclose the method for inputting information on the display interface according to claim 12, wherein said sending the information to be input to the smart TV comprises: sending, when a connection between the keyboard and the smart TV is established in a wireless communication manner, the information input by the user through the keyboard to the smart TV in a wireless communication manner (See Lee [0024] providing a request for user authentication of a personalized server, the user can input the authentication password by key buttons of the smart phone).


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0210364) in view of Yoo (US 2013/0234959) in view of Zhang et al. (US 2014/0157339) in view of Prakash et al. (US 2017/0126831).


Lee Yoo and Zhang do not explicitly disclose the indication information is further configured to indicate to actuate a keyboard of the mobile terminal and to indicate to connect the mobile terminal and the smart TV.
Prakash discloses that it was known for a smart television to prompt a user, on the smart tv user display, requesting a user connect a mobile device to the smart television (See [0139]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Lee with the known methods of Prakash predictably resulting in sending the indication information to the mobile terminal, the method further comprises: displaying, on the display interface of the smart TV, prompt information for prompting a connection between the smart TV and the mobile terminal by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of alerting a user of a need to connect their device by the smart television as suggested by Prakash.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668.  The examiner can normally be reached on Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425